Exhibit 10.1
 
THE SECURITIES BEING SUBSCRIBED FOR PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES MAY NOT
BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND SUCH STATE LAWS AS MAY
BE APPLICABLE, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.  ADDITIONAL RESTRICTIONS ON TRANSFER OF THE
SECURITIES ARE SET FORTH IN THIS SUBSCRIPTION AGREEMENT.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of [_] [_], 2016, is by
and between Dolphin Digital Media, Inc., a Florida corporation (the “Company”),
and [_____], a [_____] (the “Subscriber”).
 
WHEREAS, the Company is seeking to sell shares of its common stock, par value
$0.015 (the “Common Stock” or the “Shares”) in a private placement offering (the
“Offering”) to strengthen the Company’s financial condition;
 
WHEREAS, the Company desires to sell and issue to the Subscriber, and the
Subscriber wishes to purchase from the Company up to an aggregate amount of
[X*4] shares of Common Stock, consisting of an initial subscription amount of
[X] shares of Common Stock (the “Initial Subscriber Shares”), and three
subsequent quarterly share purchases, each not to exceed [X] shares per
financial quarter for the three financial quarters ending on June 30, September
30, and December 31, 2016 respectively (collectively, the “Quarterly Subscriber
Shares” and together with the Initial Subscriber Shares, the “Subscriber
Shares”) for a subscription price of $[0.25] per share of Common Stock (the
“Subscription Price”); and
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2) and/or Regulation D, as promulgated by the
United States Securities and Exchange Commission under the Securities Act of
1933, as amended (the “Securities Act”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
SECTION 1. Subscription for Subscriber.
 
1.1 Purchase.
 
(a) On the terms and subject to the conditions of this Agreement, the Subscriber
agrees to subscribe and pay for at the Closing (as defined below), and the
Company agrees to issue and sell to the Subscriber at the Closing, the Initial
Subscriber Shares for the Subscription Price.
 
(b) The Subscriber may notify the Company that it will subscribe for the
Quarterly Subscriber Shares at the Subscription Price by delivering a notice in
substantially the form set forth in Schedule A (a “Subscription Notice”) to the
Company at the address set forth in Section 9, at any time during the first ten
Business Days of each of June 2016, September 2016 and December 2016,
respectively (each, a “Subscription Period”).  The Subscriber may only deliver
one Subscription Notice per financial quarter ending June 30, 2016, September
30, 2016 and December 31, 2016, and is only entitled to subscribe to a maximum
of [X] shares per quarter.  The Company may deem any Subscription Notice not
timely delivered as invalid.  For the purposes of this section “Business Days”
shall mean any day other than a Saturday, a Sunday or a day on which banks are
authorized or required to be closed in Miami, Florida.
 
(c) If the Subscriber delivers a Subscription Notice to the Company during a
Subscription Period in accordance with Section 1.1(b), then the Company shall be
obliged to issue the applicable Quarterly Subscriber Shares to the Subscriber on
the applicable Closing Date (as defined below) and shall take all necessary
corporate and other action.
 
1.2 Closing; Conditions to Closing.  Closing on the purchase and sale of the
Subscriber Shares shall be consummated on (i) such date as the Company accepts
the Subscriber’s offer to purchase the Initial Subscription Shares as evidenced
by the Company’s counter-execution of the signature page to this Agreement, and
the satisfaction of each of the conditions to closing set forth below (the
“Initial Closing”), or (ii) in the event the Company receives a Subscription
Notice pursuant to Section 1.1(c) during the applicable Subscription Period, the
date set forth in a Subscription Notice, such date not to exceed ten (10)
Business Days from the date the Subscription Notice is delivered (in each case,
a “Quarterly Closing”, and together with the Initial Closing, each, a
“Closing”).  This Section 1.2 shall be read to apply separately to each Closing,
and the terms “Closing” and “Closing Date” shall apply to each applicable
Closing.  On or prior to the date of each Closing, the following shall have
occurred:
 
(a) With respect to the Initial Closing, the Subscriber shall have delivered to
the Company a dated and executed signature page to this Agreement, with all
blanks required to be completed by the Subscriber properly completed;
 
(b) With respect to each Quarterly Closing, the Subscriber shall have delivered
to the Company during the applicable Subscription Period for such fiscal quarter
of the Company, a Subscription Notice;
 
(c) The Subscriber shall have delivered to the Company the amount equal to the
Subscription Price multiplied by the number of its Initial Subscriber Shares or
Quarterly Subscriber Shares, as the case may be (the “Purchase Price”), in full,
in immediately available funds;
 
 
1

--------------------------------------------------------------------------------

 
(d) The Subscriber shall have delivered to the Company a dated completed and
signed Accredited Investor Questionnaire attached as Exhibit B hereto, with all
blanks required to be completed by the Subscriber properly completed; and
 
(e) Any other conditions to Closing set forth in this Agreement shall have been
satisfied or waived.
 
SECTION 2. Representations, Warranties and Covenants of Company: The Company
represents and warrants to the Subscriber that:
 
2.1 Organization and Standing.  The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Florida.  The
Company has the requisite corporate power to own and operate its properties and
assets, and to carry on its business as presently conducted and as proposed to
be conducted.
 
2.2 No Conflicts.  This Agreement does not: (i) conflict with any provision of
the Company’s Articles of Incorporation or Bylaws, as each may have been amended
from time to time to date; or (ii) result in a violation of any federal, state,
local or foreign law, rule, regulation, order, judgment or decree (including
Federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected.
 
2.3 Authorization.  The execution, delivery and performance of this Agreement by
the Company has been duly authorized by all requisite corporate action, and
constitutes the valid and binding obligations of the Company enforceable in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.
 
2.4 Capitalization.  The authorized capital stock of the Company immediately
following the Initial Closing shall consist of:
 
(a) 10,000,000 shares of preferred stock of which:
 
(1) 4,000,000 shares have been duly designated Series B Convertible Preferred
Stock, of which 3,300,000 are duly and validly issued and outstanding, fully
paid and non-assessable, with no personal liability attaching to the ownership
thereof;
 
(2) 1,000,000 shares have been duly designated Series C Convertible Preferred
Stock, all of which shall be duly and validly issued and outstanding, fully paid
and non-assessable, with no personal liability attaching to the ownership
thereof; and
 
(b) 400,000,000 shares have been duly designated as Common Stock, of which
[____] shares are duly and validly issued and outstanding, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof.
 
SECTION 3. Representations, Warranties and Covenants of Subscriber.  Subscriber
represents and warrants to the Company that:
 
3.1 Own Account.  The Subscriber Shares have been acquired solely for its, his
or her account and are not being (or would not be) purchased with a view to, or
for resale in connection with, any distribution within the meaning of the
Securities Act or related laws and regulations or any other applicable
securities laws of any other jurisdiction (collectively, the “Securities
Laws”).  The Subscriber will not resell or offer to resell the Common Stock
except in accordance with the terms of the Bylaws of the Company and in
compliance with all applicable Securities Laws.  The Subscriber will not take,
or cause to be taken, any action that would cause the Subscriber to be deemed an
underwriter, as defined in Section 2(11) of the Securities Act.
 
3.2 Organization and Standing of Subscriber.  If the Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.
 
3.3 Authorization and Power.  The Subscriber has all requisite authority (and in
the case of an individual, the capacity) to purchase the Subscriber Shares, and
enter into this Subscription Agreement and to perform all the obligations
required to be performed by the Subscriber hereunder and thereunder, and such
purchase will not contravene any law, rule or regulation binding on the
undersigned or any investment guideline or restriction applicable to the
Subscriber.  If the Subscriber is a natural person, the Subscriber is at least
twenty-one (21) years of age and a bona fide resident of the place set forth in
Section 9 and has no present intention of becoming a resident of any other state
or jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
3.4 No Conflicts.  The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of the
Subscriber’s charter documents or bylaws or other organizational documents (if
the Subscriber is not an individual) or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement or instrument or obligation to
which the Subscriber is a party or by which its properties or assets are bound,
or result in a violation of any law, rule, or regulation, or any order, judgment
or decree of any court or governmental agency applicable to the Subscriber or
its properties.  The Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Subscriber Shares in
accordance with the terms hereof.
 
3.5 Residence.  The Subscriber is a resident of the state set forth on the
signature page hereto and is not acquiring the Subscriber Shares as a nominee or
agent otherwise for any other person.
 
3.6 No Reliance.  The Subscriber confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Subscriber Shares.  It
is understood that information and explanations related to the terms and
conditions of the Subscriber Shares provided by the Company or any of its
affiliates shall not be considered investment advice or a recommendation to
purchase the Subscriber Shares, and that neither the Company nor any of its
affiliates is acting or has acted as an advisor to the Subscriber in deciding to
invest in the Subscriber Shares.  The Subscriber acknowledges that neither the
Company nor any of its affiliates has made any representation regarding the
proper characterization of the Subscriber Shares for purposes of determining the
undersigned's authority to invest in the Subscriber Shares.
 
3.7 Investment Experience.
 
(a) The Subscriber has such knowledge, skill and experience in business,
financial and investment matters that it is capable of evaluating the merits and
risks of an investment in the Subscriber Shares.  The Subscriber has made its
own legal, tax, accounting and financial evaluation of the merits and risks of
an investment in Company.
 
(b) The Subscriber has had access to the legal, financial, tax and accounting
information concerning the Company and the Subscriber Shares as it deems
necessary to enable it to make an informed investment decision concerning the
purchase of the Subscriber Shares.
 
(c) The Subscriber understands that the Subscriber Shares have not and will not
be registered under the Securities Laws.  The Subscriber understands that it, he
or she has no rights whatsoever to request, and that the Company is under no
obligation whatsoever to furnish, a registration of the Subscriber Shares under
the Securities Laws.
 
(d) The Subscriber understands that the Offering and sale of Common Stock is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) and/or the provisions of Regulation D promulgated thereunder based,
in part, upon the representations, warranties and agreements of the Subscriber
contained in this Agreement.
 
(e) The Subscriber represents that the Subscriber is an “accredited investor”,
as defined in Rule 501 promulgated under the Securities Act, which definition is
attached as Exhibit A hereto and has accurately completed the Accredited
Investor Questionnaire attached as Exhibit B hereto (including indicting which
of such suitability standards is applicable).  The Subscriber also represents
that the Subscriber has not been organized for the purpose of acquiring the
Subscriber Shares.
 
(f) The Subscriber is aware that the Subscriber will have to make the payment of
the Purchase Price in immediately available funds on the applicable Closing
Date.
 
(g) The Subscriber acknowledges that neither the Securities and Exchange
Commission nor any state securities commission has approved the Common Stock
offered hereby or passed upon or endorsed the merits of the Offering of the
Common Stock by the Company.  The Subscriber acknowledges that an investment in
the Company is highly speculative and involves a risk of loss of the entire
investment and no assurances can be given of any income or profit from such
investment.  THE SUBSCRIBER HEREBY ACKNOWLEDGES AND CONFIRMS THAT THE
UNDERSIGNED HAS CAREFULLY CONSIDERED THE RISKS AND UNCERTAINTIES INVOLVED IN
INVESTING IN THE COMMON STOCK BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE
THE SUBSCRIBER SHARES.  The Subscriber can bear the economic risk of losing its
entire investment in the Company without impairing the Subscriber’s ability to
provide for itself, himself or herself and/or his or her family (as applicable)
in the same manner that the Subscriber would have been able to provide prior to
making an investment in the Company.
 
 
3

--------------------------------------------------------------------------------

 
3.8 Dilution Protection.  The Subscriber has been furnished with a copy of the
Articles of Incorporation of the Company (including the Certificates of
Designation with respect to the Series B and Series C Preferred Stock) and
understands that the holder of the Series C Preferred Stock is entitled to
anti-dilution protection with respect to any issuances of Common Stock occurring
after the issuance of the Series C Preferred Stock on March 7, 2016.
 
3.9 Combinations or Consolidations of Common Stock.  If the number of shares of
Common Stock outstanding at any time is increased or decreased by a division,
combination, consolidation, reclassification, stock split or reverse stock split
of the outstanding shares of Common Stock or other similar event, then,
following the record date of such division or combination, consolidation,
reclassification, stock split or reverse stock split, the Subscription Price of
$0.25 per share of Common Stock and the number of shares of Common Stock
issuable shall be appropriately increased or decreased, as the case may be, so
that the Subscription Price per share and the number of shares of Common Stock
issuable upon the Company’s receipt of a Subscription Notice shall be increased
or decreased in proportion to such increase or decrease in outstanding shares of
Common Stock.
 
3.10 Risk Factors; Investment Suitability; No Reliance.  The Subscriber has read
carefully and understands the Risk Factors of the Company attached hereto as
Exhibit C.  The Subscribers has, to the extent the Subscriber believes such
discussion is necessary, discussed with its professional legal, tax, accounting
and financial advisors the suitability of an investment in the Common Stock for
its particular tax and financial situation and has determined that the Common
Stock being subscribed for are a suitable investment for the Subscriber.  THE
SUBSCRIBER CONFIRMS THAT IT IS NOT RELYING UPON ANY INFORMATION, REPRESENTATION
OR WARRANTY BY THE COMPANY OR ANY OF ITS AGENTS IN DETERMINING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND IS RELYING ONLY ON THE
SUBSCRIBER’S OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THIS AGREEMENT,
INCLUDING THE MERITS AND RISKS INVOLVED IN MAKING ITS INVESTMENT DECISION.
 
3.11 No Brokers.  The Subscriber has taken no action which would give rise to
any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
3.12 Confidentiality.  The Subscriber understands and hereby acknowledges and
agrees that all of the information appearing herein and otherwise provided to
the Subscriber in connection with the purchase of the Subscriber Shares made
hereby is confidential and that the Subscriber and the Subscriber’s
representatives and agents may not disclose such information to any person that
is not a party to the transactions contemplated hereby.
 
3.13 No General Solicitation.  The Subscriber acknowledges that neither the
Company nor any other person offered to sell the Subscriber Shares to it by
means of any form of general solicitation or advertising, including but not
limited to:  (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (b) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising.
 
3.14 Legend.  The Subscriber understands that the Subscriber Shares purchased by
it, him or her will be “restricted securities” as that term is defined in Rule
144 under the Securities Act and that the certificate(s), if any, representing
the Subscriber Shares will bear a restrictive legend thereon in substantially
the form that appears below:
 
“THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THEY MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (I) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND
IS CURRENT WITH RESPECT TO THESE SECURITIES, OR (II) PURSUANT TO A SPECIFIC
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY UPON THE HOLDER
HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE ISSUER, OR
OTHER COUNSEL, REASONABLY ACCEPTABLE TO THE ISSUER, THAT THE PROPOSED
DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT
AS WELL AS ANY APPLICABLE “BLUE SKY” OR OTHER SIMILAR SECURITIES LAW.”
 
3.15 Additional Information.  The Subscriber agrees to furnish any additional
information requested by the Company or any of its affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the issuance of the Subscriber Shares.
 
3.16 Survival.  The Subscriber understands that all representations and
warranties and agreements hereunder shall survive execution and delivery of this
Subscription Agreement and the issuance of the Subscriber Shares.
 
SECTION 4. Indemnification.  The Subscriber agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company’s officers, directors,
agents, attorneys, affiliates, and control persons against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Company or its successor or any
such person which results, arises out of or is based upon any material
misrepresentation by such Subscriber in this Agreement or in any Exhibits
attached hereto, or other agreement delivered pursuant hereto.
 
SECTION 5. Amendments.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the
Subscriber.  No waiver of any provision this Agreement shall be binding unless
executed in writing by the party to be bound thereby.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
SECTION 6. Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
SECTION 7. Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
 
4

--------------------------------------------------------------------------------

 
SECTION 8. Governing Law.  This Agreement and any disputes or claims arising out
of or in connection with its subject matter shall be governed by and construed
in accordance with the laws of the State of Florida without regard to the rules
of conflict of laws of such state that would cause the laws of another
jurisdiction to apply.  The parties hereto acknowledge and agree that venue and
jurisdiction for any claim, suit or controversy related to or arising out of
this Agreement shall lie in the state or federal courts located in Miami-Dade
County, Florida.  The Subscriber and the Company each waive any claim it may
have as to forum non-conveniens with respect to such venue.  THE PARTIES HEREBY
WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS ARISING OUT OF THIS AGREEMENT OR
THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.  THE UNDERSIGNED AND THE COMPANY
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS WAIVER IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
 
SECTION 9. Notices.  All notices, requests, demands or other communications to
the respective parties hereto shall be in writing addressed to the respective
parties and their respective addresses as follows:
 
to the Company, at:
 
2151 LeJeune Road
Suite 150-Mezzanine
Coral Gables, FL 33134
United States
Attention: William O’Dowd
Facsimile: (305) 774-0405
E-mail: billodowd@dolphinentertainment.com


to Subscriber at:
 
[_]
[_]
[_]
United States
Attention: [_]
Facsimile: [_]
E-mail: [_]


or to such address of which either party may subsequently give notice.  All
notices, requests, demands or other communications to the respective parties
hereto shall be in writing addressed to the respective parties at their
respective addresses shown beneath their signatures hereto.  All such notices,
requests, demands and communications described above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by reputable
overnight courier service, one business day after its delivery to such courier
service with all charges prepaid (or charged to the account of the sender) and
with receipt confirmed (by a record of receipt maintained) by such overnight
courier, (iii) if delivered by United States mail upon the earlier of actual
receipt and three business days after deposit, registered or certified mail,
return receipt requested, with proper postage prepaid, (iv) if delivered by
facsimile, upon sender’s receipt of confirmation of proper transmission, and (v)
if delivered by electronic transmission, upon transmission.
 
SECTION 10. Counterparts; Facsimile Signatures.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which, taken together, shall constitute but one instrument.  Facsimile or
other electronically scanned and transmitted signatures shall be deemed
originals for all purposes of this Agreement.
 
SECTION 11. Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein; and,
except as specifically set forth herein or therein, neither the Company nor the
Subscriber makes any representation, warranty, covenant or undertaking with
respect to such matters.
 
SECTION 12. Fees and Expenses.  Except as set forth in the Bylaws of the
Company, each party hereto shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 13. Parties.  This Agreement is made solely for the benefit of and is
binding upon the Company and the Subscriber, and no other person or entity shall
acquire or have any right under or by virtue of this Agreement.
 
SECTION 14. Assignment.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns.  This Agreement and
the rights of the Subscriber hereunder may be assigned by Subscriber only with
the prior written consent of the Company.  The Company may not assign this
Agreement without the written consent of the Subscriber.
 
SECTION 15. Blue Sky Qualification.  The purchase of the Common Stock under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Common Stock from applicable federal and state securities
laws.  The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction, and should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.
 
SECTION 16. Further Assurances.  Each party agrees to cooperate fully with the
other party hereto and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by the other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
 
[Signature pages follow]
 
 
6

--------------------------------------------------------------------------------

 
 
 
The Subscriber hereby agrees to purchase [X] shares of Common Stock in
consideration of the payment in full of the Subscription Price of $[0.25] per
share of Common Stock. Entered into as of the day and year below written:


 
Date:
Subscriber          
Address:
 

 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.
 




DOLPHIN DIGITAL MEDIA, INC.
 




By: ________________________________
       Name: William O’Dowd IV
       Title: Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 
EXHIBIT A
Definition of Accredited Investor
 
Accredited investor means any person who comes within any of the following
categories:
 
1. Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in Section 2(a)(13) of the
Securities Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; any Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
2. Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;
 
3. Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;
 
4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 
5. Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000;
 
(a) Except as provided in paragraph (b) of this section, for purposes of
calculating net worth under this paragraph:
 
(i) The person’s primary residence shall not be included as an asset;
 
(ii) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
 
(iii) Indebtedness that is secured by the person’s primary residence in excess
of the estimated fair market value of the primary residence at the time of the
sale of securities shall be included as a liability.
 
(b) Paragraph (a) of this Section will not apply to any calculation of a
person’s net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:
 
(i) such right was held by the person on July 20, 2010;
 
(ii) the person qualified as an accredited investor on the basis of net worth at
the time the person acquired such right; and
 
(iii) the person held securities of the same issuer, other than such right, on
July 20, 2010.
 
6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;
 
7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); and
 
8. Any entity in which all of the equity owners are accredited investors.
 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Accredited Investor Questionnaire
 
Please see attached for Accredited Investor Questionnaire.
 


 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Risk Factors]1
 
An investment in the Shares involves a number of risks.  You should carefully
consider each of the risks described below in evaluating us, our business and an
investment in the Shares.  The risks described below are not the only risks
facing us or that may materially adversely affect our business.  Additional
risks and uncertainties not currently known to us or that we currently deem to
be immaterial, could materially and adversely affect our business, financial
condition, results of operations and cash flows or cause the value of the Shares
to decline.  We cannot assure you that any of the events discussed in the risk
factors below will not occur, and if such events do occur you may lose all or
part of your investment in the Shares.
 
Risks Related to our Business and Financial Condition
 
Our independent auditors have expressed substantial doubt about our ability to
continue as a going concern.
 
For each of the years ended December 31, 2014 and 2013, our independent auditors
issued an explanatory paragraph in their audit report expressing substantial
doubt about our ability to continue as a going concern based upon our net loss
and negative cash flows from operations for the years ended December 31, 2014
and 2013 and our levels of working capital as of December 31, 2014 and
2013.  The financial statements do not include any adjustments that might result
from the outcome of these uncertainties.  Management is planning to raise any
necessary additional funds through loans and additional sales of its common
stock; however, there can be no assurance that we will be successful in raising
any necessary additional capital.  If we are not successful in raising
additional capital, we may not have enough financial resources to support our
business and operations and as a result may not be able to continue as a going
concern.
 
We have a history of operating losses and may continue to incur operating
losses.
 
We have a history of operating losses and may be unable to generate sufficient
revenue to achieve profitability in the future.  For the fiscal year ended
December 31, 2014, our operating losses were $1,873,505.  Our accumulated
deficit was $38,560,694 at December 31, 2014.  Furthermore, we do not anticipate
having an operating profit in 2015.  Our ability to generate operating profit in
the future will depend on our ability to successfully produce and commercialize
multiple web series, as no single project is likely to generate sufficient
revenue to cover our operating expenses.  If we are unable to generate an
operating profit at some point, we will not be able to meet our debt service
requirements or our working capital requirements.  As a result we may need to
(i) issue additional equity, which could dilute the value of your share
holdings, (ii) sell a portion or all of our assets, including any project rights
which might have otherwise generated revenue, or (iii) cease operations.
 

--------------------------------------------------------------------------------

 
1 NTD: pending update.

 
 
11

--------------------------------------------------------------------------------

 
 
We have substantial indebtedness which may adversely affect our cash flow and
business operations.
 
We currently have a substantial amount of debt, each as described in this Risk
Factor section.  We may be unable to extend, refinance or repay such combined
debt.  If we are unable to refinance or extend our debt, our assets may not be
sufficient to repay such debt in full, and our available cash flow may not be
adequate to maintain our current operations.  Our indebtedness could have
important negative consequences, including:
 
●  
Our ability to obtain additional financing, if necessary, for working capital,
capital expenditures, future digital or movie productions or other purposes may
be impaired or such financing may not be available on favorable terms or at all;

 
●  
We may be required to pay higher interest rates upon obtaining future financing,
thereby reducing its cash flows; and

 
●  
Our use of a substantial portion of our cash flow from operations to make
principal and interest payments on indebtedness, may reduce the funds that would
otherwise be available for operations and future business opportunities.

 
Our ability to service our indebtedness will depend upon, among other things,
our future financial and operating performance, which will be affected by
prevailing economic conditions, the success of digital and movie productions and
other factors contained in these Risk Factors, some of which will be beyond its
control.  If our operating results are not sufficient to service our
indebtedness, we will be forced to take actions such as reducing or delaying
digital or movie productions, selling assets, restructuring or refinancing our
indebtedness or seeking additional debt or equity capital or bankruptcy
protection.  We may not be able to affect any of these remedies on satisfactory
terms or at all.  As a consequence of such substantial indebtedness, we may not
be able to continue to operate as a going concern.
 
The agreement with our CEO from which we derived the majority of our revenues in
2013 and 2014 expired on December 31, 2014 and was not renewed.
 
For the years ended December 31, 2013 and 2014 the majority of our revenues were
derived from production management and back office services to Dolphin Films, an
entity which was directly owned by Mr. O’Dowd during such years.  This agreement
ended on December 31, 2014 and was not renewed for 2015 as the specific projects
for which our services were engaged were completed.  If we are unable to
generate sufficient revenues from other sources during 2015, the loss of this
related party transaction will have a material negative impact on our cash flows
and could result in us significantly reducing our operations, selling additional
equity to fund operations or ceasing operations.  Our business requires a
substantial investment of capital and failure to access sufficient capital while
awaiting delayed revenues will have a material adverse effect on our results of
operation.
 
The production, acquisition and distribution of a digital production require a
significant amount of capital.  A significant amount of time may elapse between
our expenditure of funds and the receipt of revenues from our productions.  We
do not have a traditional credit facility with a financial institution on which
to depend for our liquidity needs and a time lapse may require us to fund a
significant portion of our capital requirements through related party
transactions with our CEO or other financing sources.  There can be no assurance
that any additional financing resources will be available to us as and when
required, or on terms that will be acceptable to us.  Our inability to raise
capital necessary to sustain our operations while awaiting delayed revenues
would have a material adverse effect on our liquidity and results of operations.
 
We may be unable to recoup our investments in digital projects.
 
Similar to others in the entertainment industry, we purchase scripts and project
ideas for which we have no current production plans and for which we have not
identified a potential distributor.  In 2011 and 2012, we purchased scripts for
eleven digital projects related to a particular financing structure.  We
currently have nine projects that have not been developed with a total cost of
$468,000.  As of December 31, 2014, we have not identified a distributor or
sufficient advertisers who are interested in the development and distribution of
those digital projects.  If we are unable to generate interest in the
nine projects, then the costs incurred to purchase those scripts will be written
off, which will adversely affect our results of operations.
 
Delays, cost overruns, cancellation or abandonment of the completion or release
of our digital web Series may have an adverse effect on our business.
 
There are substantial financial risks relating to production, completion and
release of digital films or series.  Actual film costs may exceed their budgets
and factors such as labor disputes, unavailability of a star performer,
equipment shortages, disputes with production teams or adverse weather
conditions may cause cost overruns and delay or hamper film completion.  We are
typically responsible for paying all production costs in accordance with a
budget and received a fixed producer’s fee for our services plus a portion of
any project income, however to the extent that delays, failure to complete
projects or cost overruns result in us not completing the film or Series within
budget, there may not be enough funds left to pay us our producer’s fee, to
generate any project income or complete the project at all.  If this were to
occur, it would significantly and adversely affect our revenue and results of
operations.
 
 
12

--------------------------------------------------------------------------------

 
We have identified material weaknesses in our internal controls over financial
reporting and our ability to both timely and accurately report our financial
results could be adversely affected.
 
In connection with the preparation of our financial statements for the years
ended December 31, 2014 and 2013, we identified several material weaknesses in
our internal controls over financial reporting.  A material weakness is a
deficiency, or a combination of deficiencies, in internal control over financial
reporting such that there is a reasonable possibility that a material
misstatement of our annual or interim financial statements will not be prevented
or detected on a timely basis.  As of December 31, 2014, we concluded that our
internal control over financial reporting was not effective due to the following
material weaknesses:
 
●  
Design deficiencies related to the entity level control environment, including
risk assessment, information and communication and monitoring controls:

 
o  
The Board of Directors does not maintain minutes of its meetings.

 
o  
There is no documented fraud risk assessment or risk management oversight
function.

 
o  
There are no documented procedures related to financial reporting matters (both
internal and external) to the appropriate parties.

 
o  
There is no budget prepared and therefore monitoring controls are not designed
effectively as current results cannot be compared to expectations.

 
o  
There is no documented process to monitor and remediate deficiencies in internal
controls.

 
●  
Inadequate documented review and approval of certain aspects of the accounting
process including the documented review of accounting reconciliations and
journal entries that they considered to be a material weakness in internal
control.  Specifically:

 
o  
There is no documented period end closing procedures, specifically the
individuals that are responsible for preparation, review and approval of period
end close functions.

 
o  
Reconciliations are performed on all balance sheet accounts, including
non-controlling interest on at least a quarterly basis; however there is no
documented review and approval by a member of management that is segregated from
the period end financial reporting process.

 
o  
There is no review and approval for the posting of journal entries.

 
●  
Inadequate segregation of duties within the accounting process, including the
following:

 
o  
One individual has the ability to add vendors to the master vendor file.  This
individual also has access to the Company checkbook that is maintained in a
secured location.

 
o  
One individual has sole access to our information technology system to initiate,
process and record financial information.  We have not developed any internal
controls related to information technology systems including change management,
physical security, access or program development.

 
While we have taken a number of remedial actions to address these material
weaknesses, we cannot predict the outcome of our remediation efforts at this
time.  Each of the material weaknesses described above could result in a
misstatement of our accounts or disclosures that would result in a material
misstatement of our annual or interim consolidated financial statements that
would not be prevented or detected.  We cannot assure you that the measures we
have taken to date, or any measures we may take in the future, will be
sufficient to remediate the material weaknesses described above or avoid
potential future material weaknesses.  If we are unable to report financial
information timely and accurately or to maintain effective disclosure controls
and procedures, our stock price could be negatively impacted and we could be
subject to, among other things, regulatory or enforcement actions by the SEC.
 
We rely on third party relationships with online digital platforms for our
advertising revenue and we may be unable to secure such relationships.
 
We anticipate entering into distribution agreements containing revenue share
provisions with online digital platforms to distribute our digital
productions.  Pursuant to these revenue share provisions, we will earn a portion
of advertising revenues once our digital productions are distributed online.  If
we fail to secure such relationships with online digital platforms, we will not
be able to earn advertising revenues from our digital projects, which could have
a material adverse effect on our liquidity and results of operations.
 
 
13

--------------------------------------------------------------------------------

 
We may be unable to attract or retain advertisers, which could negatively impact
our results of operation.
 
Typically, online digital platforms are responsible for securing advertisers
and, as such, our ability to earn advertising revenues would depend on their
success in doing so.  However, at times we have, and may continue to,
proactively secure advertising commitments against anticipated web series.  Our
ability to retain advertisers is contingent on our ability to successfully
complete and deliver online projects which are commercially successful, which we
may fail to do.  Advertising revenues could also be adversely impacted by
factors outside our control such as failure of our digital productions to
attract our target viewer audiences, lack of future demand for our digital
productions, the inability of third party online digital platforms to deliver
ads in an effective manner, competition for advertising revenue from existing
competitors or new digital media companies, declines in advertising rates,
adverse legal developments relating to online advertising, including legislative
and regulatory developments and developments in litigation.  The existence of
any of these factors could result in a decrease of our anticipated advertising
revenues.
 
Our kids clubs depend on sponsorship donations to generate revenue.
 
We generate revenues from our online kids clubs through a portion of the sale of
memberships to various donors.  Donors typically sponsor a school for $10,000
which entitles each child in the school to receive an annual online kids club
membership and entitles the school to receive a Reading Oasis.  Receipt of
sponsorship donations are unpredictable and depend on a number of factors such
as our ability to successfully brand, market and implement the online kids clubs
as well as local and international business and economic conditions.
 
Our CEO owns approximately 53% of our outstanding share capital and his
interests may be different from yours.
 
As of December 31, 2014, our CEO, Mr. O’Dowd beneficially owned approximately
53% of our outstanding share capital.  Consequently, Mr. O’Dowd has substantial
influence over our business, including election of directors, declaration of
dividends and decisions regarding whether or not to issue stock and for what
consideration, whether or not to sell all or substantially all of our assets and
for what consideration and other significant corporate actions.  It is possible
that Mr. O’Dowd may act in a manner that advances his best interests but may not
be aligned with your interests or the best interests of the Company.
 
We may be exposed to litigation, which could have an adverse effect on the
combined company’s business and operations.
 
We may be exposed to increased litigation from stockholders and other third
parties due to the combination of the Company and Dolphin Films businesses
following the merger of those two entities.  Such litigation may have an adverse
impact on our business and results of operation or may cause disruptions to our
operations.
 
Risks Related to the Industry
 
We have and may in the future be adversely affected by union activity.
 
We retain the services of actors who are covered by collective bargaining
agreements with Screen Actors Guild – American Federation of Television and
Radio Artists (“SAG-AFTRA”) and we may also become signatories to certain guilds
such as Directors Guild of America and Writers Guild of America in order to
allow us to hire directors and talent for our productions.  Collective
bargaining agreements are industry-wide agreements, and we lack practical
control over the negotiations and terms of these agreements.  In addition, our
digital projects fall within SAG-AFTRA’s definition of “new media”, which is an
emerging category covered by its New Media and Interactive Media Agreements for
actors.  As such, our ability to retain actors is subject to uncertainties that
arise from SAG-AFTRA’s administration of this relatively new category of
collective bargaining agreements.  Such uncertainties have resulted and may
continue to result in delays in production of our digital projects.
 
In addition, if negotiations to renew expiring collective bargaining agreements
are not successful or become unproductive, the union could take actions such as
strikes, work slowdowns or work stoppages.  Strikes, work slowdowns or work
stoppages or the possibility of such actions could result in delays in
production of our digital projects.  We could also incur higher costs from such
actions, new collective bargaining agreements or the renewal of collective
bargaining agreements on less favorable terms.  Depending on their duration,
union activity or labor disputes could have an adverse effect on our results of
operations.
 
The popularity and commercial success of our digital productions are subject to
numerous factors, over which we may have limited or no control.
 
The popularity and commercial success of our digital productions depends on many
factors including, but not limited to, the key talent involved, the timing of
release, the promotion and marketing of the digital production, the quality and
acceptance of other competing programs released into the marketplace at or near
the same time, the availability of alternative forms of entertainment, general
economic conditions, the genre and specific subject matter of the digital
production, its critical acclaim and the breadth, timing and format of its
initial release.  We cannot predict the impact of such factors on any digital
production, and many are factors that are beyond our control.  As a result of
these factors and many others, our digital productions may not be as successful
as we anticipate, and as a result, our results of operations may suffer.
 
 
14

--------------------------------------------------------------------------------

 
We may be unable to consistently create and distribute filmed entertainment that
meets the changing preferences of our consumers.
 
Changing consumer tastes affect our ability to predict which digital productions
will be popular with web audiences.  As we invest in various digital projects,
stars and directors, it is highly likely that at least some of the digital
projects in which we invest will not appeal to our target audiences.  If we are
unable to produce web content that appeals to our target audiences the costs of
such digital productions could exceed revenues generated and anticipated profits
may not be realized.  Our failure to realize anticipated profits could have a
material adverse effect on our results of operations.
 
The creation of content for the entertainment industry is highly competitive and
we will be competing with companies with much greater resources than we have.
 
The business in which we engage is highly competitive.  Our primary business
operations are subject to competition from companies which, in many instances,
have greater development, production, and distribution and capital resources
than us.  We compete for the services of writers, producers, directors, actors
and other artists to produce our digital content.  In addition, larger companies
have a broader and more diverse selection of scripts than we do, which
translates to a greater probability that they will be able to more closely fit
the demands and interests of advertisers than we can.  Such competition for the
industry’s talent and resources may have an effect on our ability to acquire and
produce product.
 
Others may assert intellectual property infringement claims or liability claims
for media content against us which may force us to incur substantial legal
expenses.
 
There is a possibility that others may claim that our productions and production
techniques misappropriate or infringe the intellectual property rights of third
parties with respect to their previously developed digital web series, motion
pictures, stories, characters, other entertainment or intellectual property.  In
addition, as a distributor of media content, we may face potential liability for
such claims as defamation, invasion of privacy, negligence or other claims based
on the nature and content of the materials distributed.  If successfully
asserted, our insurance may not be adequate to cover any of the foregoing
claims.  Irrespective of the validity or the successful assertion of such
claims, we could incur significant costs and diversion of resources in defending
against them, which could have a material adverse effect on our operating
results.
 
If we fail to protect our intellectual property and proprietary rights
adequately, our business could be adversely affected.
 
Our ability to compete depends, in part, upon successful protection of our
intellectual property.  We attempt to protect proprietary and intellectual
property rights to our productions through available copyright and trademark
laws and distribution arrangements with companies for limited
durations.  Unauthorized parties may attempt to copy aspects of our intellectual
property or to obtain and use property that we regard as proprietary.  We cannot
assure you that our means of protecting our proprietary rights will be
adequate.  In addition, the laws of some foreign countries do not protect our
proprietary rights to as great an extent as the laws of the United
States.  Intellectual property protections may also be unavailable, limited or
difficult to enforce in some countries, which could make it easier for
competitors to steal our intellectual property.  Our failure to protect
adequately our intellectual property and proprietary rights could adversely
affect our business and results of operations.
 
Our online activities are subject to a variety of laws and regulations relating
to privacy and child protection, which, if violated, could subject us to an
increased risk of litigation and regulatory actions.
 
In addition to our company websites and applications, we use third-party
applications, websites, and social media platforms to promote our projects and
engage consumers, as well as monitor and collect certain information about users
of our online forums.  A variety of laws and regulations have been adopted in
recent years aimed at protecting children using the internet such as the
Children’s Online Privacy and Protection Act of 1998 (“COPPA”).  COPPA sets
forth, among other things, a number of restrictions on what website operators
can present to children under the age of 13 and what information can be
collected from them.  There are also a variety of laws and regulations governing
individual privacy and the protection and use of information collected from such
individuals, particularly in relation to an individual’s personally identifiable
information (e.g., credit card numbers).  Many foreign countries have adopted
similar laws governing individual privacy, including safeguards which relate to
the interaction with children.  If our online activities were to violate any
applicable current or future laws and regulations, we could be subject to
litigation and regulatory actions, including fines and other penalties.
 
 
15

--------------------------------------------------------------------------------

 
The production and distribution of films requires significant amounts of
capital, and we may not be able to obtain financing on favorable terms to meet
such capital requirements.
 
The costs to develop, produce and distribute a film are substantial.  In 2014,
for example, Dolphin Films, our film production arm which has now merged into
the Company, capitalized production costs were $14,274,866.  Capitalized
production costs include the unamortized costs of completed motion pictures we
produce and the costs of scripts for projects not yet developed or produced.  We
fund our movie-related activities primarily through debt financing obtained from
investors.  We also have the rights to several scripts for which we hope to
obtain financing to produce and release.  Financing may not be available in
sufficient amounts for us to continue to make substantial investments in the
release of our movies or the production of new motion pictures, or may be
available only on terms that are disadvantageous to us, either of which could
have a material adverse effect on its ability to generate revenues and on its
business.
 
We rely on third party distributors to distribute our films and their failure to
perform will negatively impact our ability to generate revenues.
 
Our motion pictures are primarily distributed and marketed by third party
distributors.  If any of these third party distributors fails to perform under
their respective arrangements with us, such failure could negatively impact the
success of the motion pictures that we produce and have a material adverse
effect on our business reputation and ability to generate revenues.
 
The popularity and commercial success of our motion pictures are dependent on
numerous factors, over which we may have limited or no control.
 
Revenues derived from the production and distribution of film and television
programming depend primarily upon acceptance by the public, which is difficult
to predict.  Each motion picture is an individual artistic work, and
unpredictable audience reactions primarily determine commercial
success.  Generally, the popularity of our motion pictures depends on many
factors, including the critical acclaim they receive, the actors and other key
talent, their genre and their specific subject matter.  The commercial success
of our productions also depends upon the quality and acceptance of productions
that its competitors release into the marketplace at or near the same time, the
availability of alternative forms of entertainment and leisure activities,
general economic conditions and other tangible and intangible factors, many of
which we do not control and any of which may change.  We cannot predict the
impact of such factors on any motion picture, and many are beyond its
control.  As a result of these factors, some or all of our motion pictures may
not gain popularity or be commercially successful, resulting in failure to
recoup investments or realize profits.
 
Risks Related to our Common Stock
 
Future equity issuances could result in dilution of your investment and a
decline in our stock price.
 
We may need to raise additional capital in the near term, and may seek to do so
by conducting one or more private placements of equity securities, selling
additional securities in a registered public offering, or through a combination
of one or more of such financing alternatives.  Such issuance of additional
securities would dilute the equity interests of our existing shareholders,
perhaps substantially, and may cause our stock price to decline.
 
Our common stock is quoted only on the OTC Bulletin Board, which has and may
continue to have an unfavorable impact on our stock price and liquidity.
 
Our common stock is quoted on the OTC Bulletin Board.  The OTC Bulletin Board is
a significantly more limited market than the New York Stock Exchange or NASDAQ
system.  Since January 1, 2015, we have recorded only [10] days of trading on
our common stock, resulting in an illiquid market available for existing and
potential shareholders to trade shares of our common stock.  The quotation of
our shares on the OTC Bulletin Board may continue to result in an illiquid
market available for existing and potential stockholders to trade shares of our
common stock and depress the trading price of our common stock, and may have a
long-term adverse impact on our ability to raise capital in the future.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Schedule A
 
Form of Subscription Notice
 
[Date]


[2151 LeJeune Road
Suite 150-Mezzanine
Coral Gables, FL 33134
United States
Attention: William O’Dowd IV]


Dear Mr. O’Dowd:
 
Request for Subscription No. [_] (Equity)
 
 
1.
Please refer to the Subscription Agreement (the “Subscription Agreement”), dated
[_____], between ____________________________ (the “Subscriber”) and Dolphin
Digital Media, Inc. (the “Company”).  Terms defined in the Subscription
Agreement, including terms defined by reference to any other Transaction
Document (as defined in the Subscription Agreement), have their defined meanings
wherever used in this request.



 
2.
In accordance with the provisions of the Subscription Agreement, the Subscriber
requests the subscription of [insert applicable number] shares of the Company’s
Common Stock, with a par value of $0.015 per share, each at the Subscription
Price.  Therefore, the Subscriber requests the Company to issue [insert
applicable number] shares to the Subscriber on the Closing Date.



 
3.
The Closing Date for the subscription contemplated by this Subscription Notice
shall be [specify date no earlier than [ten] Business Days after the date on
which this notice will be delivered].

 


 
 
4.
For the purpose of Section 1.2 of the Subscription Agreement, the Subscriber
certifies that the representations and warranties of the Subscriber contained in
Section 3 are true and correct in all respects on and as of the date of this
request, with the same effect as though such representations and warranties had
been made on and as of the date of the Subscription Agreement.

 




Yours faithfully,
 


 
By__________________________
 
Authorized Representative
 


17

--------------------------------------------------------------------------------